Case: 1:19-cv-02040 Document #: 75 Filed: 12/27/19 Page 1 of 4 PagelD #:640

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

STEPHANIE BURES, for herself and on behalf of her
minor children, TERRANCE JACKSON, JR., and
SAMARI BOSWELL; KIQIANA JACKSON; JESSICA
JACKSON; and ARKEYA BLANCHARD,

Plaintiffs, Case No. 19-cv-02040

Vv. Judge Matthew F. Kennelly
THE CITY OF CHICAGO; Chicago police officers
JERALD WILLIAMS (star #3317); JOSEPH
BISZEWSKI (#12014); LIEUTENANT JAMES D.
CASCONE (#560); ALFREDO CASTRO (#9609);
FERNANDEZ DELGADO (#6261); MATT DERCOLA
(#15740); SAMUEL FLORES (#17305); ZACHARY
GAMMONLEY (#15808); F. GARIBAY (#16358);
SERGEANT GUNNEL (#2020); KEVIN MCKENDRY
(#11564); PAUL MIESZALA (#15179);
WASHINGTON MINA (#18599); JONATHAN
MORLOCK (#15358); NICHOLAS NESIS (#3329);
CHRISTOPHER PASCAL (#11996); VICENTE
PAREDES (#16960); JON PEULECKE (#17167); and
PEDRO VIANNA (#3145),

Magistrate Judge Maria Valdez

Nee Oe ee Ne ee ee ee Le Se ee ee ee eS Se ee SO”

Defendants.

MOTION FOR LEAVE TO ADD COUNSEL OF RECORD

NOW COMES Attorney RUBEN CASTILLO of AKERMAN LLP, pursuant to Local
Rule 83.17, and hereby requests the Court for Leave to File Motion to Add himself as Counsel of
Record for Defendant THE CITY OF CHICAGO, and hereby states as follows:

1. Mr. Castillo, in his capacity as an attorney with Akerman LLP, has been retained
to represent Defendant THE CITY OF CHICAGO in the above captioned case for the express

purpose of trying to mediate the settlement of this matter and/or serve as primary trial counsel,
Case: 1:19-cv-02040 Document #: 75 Filed: 12/27/19 Page 2 of 4 PagelD #:641

2. In the event this case needs to be tried, Mr. Castillo has attached as "Exhibit A" an
Amended Attorney Appearance Form reflecting the renewal of his original 1982 trial bar
membership.

3. Plaintiffs will not in any manner be prejudiced by this addition.

Date: December 27, 2019 Respectfully submitted,

 

/s/Rubén Castillo
AKERMAN LLP

71 South Wacker Drive
47th Floor

Chicago, IL 60606
Tel: (312) 634-5700
Fax: (312) 424-1905

 
Case: 1:19-cv-02040 Document #: 75 Filed: 12/27/19 Page 3 of 4 PagelD #:642

EXHIBIT A

 
Case: 1:19-cv-02040 Document #: 75 Filed: 12/27/19 Page 4 of 4 PagelD #:643

U.S. District Court for the Northern District Of Illinois
AMENDED Attorney Appearance Form

 

Case Title: Stephanie Bures, et al. Case Number: 19 CV 2040
v. City of Chicago

An appearance is hereby filed by the undersigned as attorney for:
The City of Chicago

Attorney name (type or print): Rubén Castillo
Firm: Akerman LLP

Street address: 71 S. Wacker Dr., 47th FI.
City/State/Zip: Chicago, IL 60606

Bar ID Number: 3124125 Telephone Number: 312-870-8002
(See item 3 in instructions)

Email Address: ruben.castillo@akerman.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? Yes |/| No
Are you acting as local counsel in this case? Yes |v] No
Are you a member of the court’s trial bar? y¥ | Yes No
If this case reaches trial, will you act as the trial attorney? Y Yes No
If this is a criminal case, check your status. Retained Counsel

 

 

Appointed Counsel
lf appointed counsel, are you

 

 

 

 

Federal Defender
CJA Panel Attorney

 

 

 

 

 

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 27, 2019

Attorney signature: | S/_ Ruben Castillo
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
